DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nischan (1,754,568) in view of Hagemeyer (4,594,779).
Nischan discloses the invention i substantially as claimed including: a male blade 1, a female blade 8 and a shaft member 11, wherein the male blade and the shaft member are capable of being coupled to each other, the male blade has a blade portion 3 formed therein, the blade portion has a planar blade surface (see Fig. 1), and the female blade has a blade portion housing hole formed therein, the blade portion housing hole being capable of housing the blade portion (see Fig. 1), the male blade is capable of performing the intended use of uniformly cutting a coating applied to one-side surface of a workpiece to be bored; wherein the male blade has a shaft coupling hole 6 for inserting the shaft member thereinto, and the female blade has a shaft insertion hole 10 for inserting the shaft member therethrough; wherein the male blade and the shaft member are capable of being coupled to each other, by inserting the shaft member into the shaft coupling hole such that a female screw portion 6 formed in the male blade and a male screw portion 12 formed in the shaft member are threadably engaged with each other.  Nischan doesn’t show the planar blade surface is perpendicular to a longitudinal 
Nischan discloses the method including the step of: drilling a tentative hole in the workpiece for the shaft member to be inserted through the tentative hole (inherently disclosed by the small hole in the workpiece, see col. 2, lines 67-81), the workpiece being to be bored, inserting the shaft member which has been inserted into the shaft insertion hole (see Fig. 1), into the tentative hole from an other-side of the workpiece; allowing the female blade to abut against the workpiece (see Fig. 1); coupling the male blade and the shaft member to each other (see Fig. 1); allowing the blade surface to abut against the one-side surface of the workpiece (see col. 2, lines 83-86); sandwiching the workpiece by the male blade and the female blade (see Fig. 1); bringing the male blade closer to the female blade by rotating the male blade about the shaft member (see col. 2, lines 93-98) with the shaft member being fixed so as not to be rotated, thereby cutting a part of the coating by the blade portion (see Fig. 1); and allowing the male blade and the female blade to come closer to each other by rotating the shaft member with the male member being fixed so as not to be rotated (see Fig. 1), thereby punching the workpiece.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nischan (1,754,568) in view of Hagemeyer (4,594,779).
The modified device of Nischan discloses the invention substantially as claimed including the male blade has a tool latching portion 5 and square socket bolt. Nischan doesn’t show a hexagon socket bolt with a hexagonal column-shaped head portion.  However, The Examiner takes Official Notice that the use of a hexagon socket bolt with a hexagonal column-shaped head portion is old and well known in the art for the purpose of facilitates rotating the shaft member. It would have been obvious to one skilled in the art to substitute one known element for another to achieve predictable result of facilitates rotating the shaft member.




Response to Arguments
Applicant's arguments filed 4/8/21 have been fully considered but they are not persuasive. Applicant argues Nischan’s device lacks of the planar blade surface is perpendicular to a longitudinal axis of the shaft member when the male blade and the shaft member are coupled to each other.  However, Hagemeyer teaches the limitations are old and well known in the art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724